Case 3:19-cv-00054-GMG Document 34-5 Filed 04/30/19 Page 1 of 3 PageID #: 328




     From:                       Michael Zarin <michael.zarin@rockwool.com>
     Sent:                       2111/2019 10:54:04 AM -0500
     To:                         Bondy Gibson <bondy.gibsonkl2.wv.us>
     Subject:                    RE: Response
     Attachments:                Adams Letter.pdf

     Dear Dr. Gibson,



     In the same spirit of open communication, I want to share with you a brief letter our
     counsel sent to the Board’s counsel just a few moments ago. It comes on the back
     of the Board’s letter to us from last week, in short seeking clarification on a couple
     of points.



     The most important thing from my non-lawyerly perspective is that the letter
     reiterates our openness to discussing a way forward with the Board in relation to the
     HHRA. I understand the Board’s meeting this evening has been rescheduled now for
     Tuesday next week owing to inclement weather. As always, I am available at your
     convenience to discuss further.



     Best regards,

     Michael



     (By the way, I will be in West Virginia next week; perhaps we can find a time to
     meet then)



     From: Bondy Gibson [mailto: bondy.gibson@k12.wv.us]
     Sent: Thursday, February 7, 2019 7:30 PM
     To: Michael Zarin <michael.zarin@rockwool.com>
     Subject: Response



     Dear Mr. Zarin


        I hope this message finds you well. Per our discussion and practice,
     I am conveying the content of the response that will be posted today
     of the JCBOE to Rockwool’s January 28, 2019 announcement that it
     would unilaterally seek an HHRA. Should you have any questions
     please feel free to contact me.



                                                                          tPLAINTIFrsi
                                                                             EXHIBIT I

                                                                          [ &1I1
Case 3:19-cv-00054-GMG Document 34-5 Filed 04/30/19 Page 2 of 3 PageID #: 329




     Bondy Shay Gibson, Ed.D.
     Superintendent
     Jefferson County Schools
     Office: 304-728-9223
     Mobile: 304-582-0181
     https ://boe.jeff.k12.wv.us/


     DISCRIMINATION PROHIBITED: As required by Federal laws and regulations,
     including Title IX, the Jefferson County Board of Education does not discriminate on
     the basis of sex, race, color, religion, disability, age or national origin in employment
     or in the administration of any of its education programs and activities. Inquiries
     may be referred to (Director to Career, Technical, and Adult Education) Title IX
     Coordinator or (Director of Pupil Services) Section 504 Coordinator, Jefferson County
     Board of Education, 110 Mordington Avenue, Charles Town, WV 25414, Phone:
     (304) 725-9741; to the State Title IX Coordinator, (304) 558-3401, to the State 504
     Coordinator, (304) 558-2696, West Virginia Department of Education, Charleston,
     WV 25305; or to the U.S. Department of Educations Office for Civil Rights, 1-800-
     421-3481, TDD 1-800-877-8339.
     Case 3:19-cv-00054-GMG Document 34-5 Filed 04/30/19 Page 3 of 3 PageID #: 330
-ø




                                                                                      spiliar
                                                                                           James A. Walls
                                                                                             304-291-7947
                                                                                   jwalls@spilmanlaw.com


                                              February ii, 2019

        Via Electronic Mail
       Jared M. Adams, Esquire
       P.O.Box755
       Martinsburg, WV 25402-0755
       j ared@adamslawfirmpllc. corn
                   Re:   Roxul USA, Inc.

       Dear Mr. Adams:

                I represent ROCKWOOL, and I understand that you represent the Jefferson County Board
       of Education (BOE). I write in response to Superintendent Bondy Shay Gibson’s February 7,2019
       letter to Michael Zarin.

                To start, ROCKWOOL respects the BOB’s perspective on the human health risk
       assessment (HI-IRA) and shares its desire to complete an independent evaluation that can inform
       all relevant stakeholders. On that point, ROCKWOOL believes any differences between the parties
       are narrower than have been suggested and can be resolved with further engagement.

               Nevertheless, we don’t believe the BOB can tie the parties’ progress on the HHRA to the
       PILOT. The two are entirely separate matters, and in our view, the BOB cannot use its
       dissatisfaction with the process on the former as a basis to repudiate the latter.

              Hence, I ar-n puzzled by the BOE’s suggestion that it will oppose the ‘enactment” of the
       PILOT. I am also puzzled by the BOB’s references to the West Virginia Code of Ethics. To help
       ROCKWOOL engage further with the BOE on those issues, please let us know (1) whether the
       BOE considers the PILOT to be a binding agreement and, if not, why not; and (2) what is the
       BOB’ s understanding of the relationship between the West Virginia Code of Ethics and the PILOT.

               Because of the attention Dr. Gibson’s letter has received, I request the BOE’s response by
       no later than February 15, 2019. I am also happy to discuss with you by telephone if you believe
       that would be more productive.

                                                    Very truly yours,



                                                    James A. Walls
        11553578



                                        SciImn Thomas & sttl. °C
       +S Donley Street Suite 300 °O So; 65 Mmqantov’ri, V’V :G3o’7-•oi5 P     2S 7530 F     C33i
                      West Virgina North Carolina Pennsylvania Virginia spiimanlaw.corn
